Citation Nr: 1143024	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed back disorder.  



REPRESENTATION

Appellant represented by:	Anna M. Schleelein, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse. 




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Appellant served with the National Guard from October 1963 to February 1964, in July 1964, and from July 1965 to August 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO.

The Appellant testified at a hearing before the undersigned Veterans Law Judge in April 2011 and a transcript is associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on his part.


REMAND

The Appellant contends that he injured his back during a period of active duty for training in July 1965 to August 1965.  He states that, while at Camp Drum for his two week training period, he injured his back while trying to separate two large pieces of ice.  He stated that he was yanking one piece and got an awful pain in his back.  He states that he let go of the tongs and flew backwards and landed on his back.  He could not stand up straight and was in a lot of pain. 

The Appellant stated that, when he got home, he was not very capable for about a week or two.  He reports that an x-ray examination taken at Mary Alley Hospital showed problems with his vertebra or disk.  He reported seeking treatment from Dr. Green in 1985 and being treated for 20 years.  See the appellant's testimony at the hearing before the Board in April 2011.  

A November 1965 physical disability examination report indicates that examination of the spine revealed that there was limitation of motion of the lumbosacral spine with muscle spasm due to pain and there as a scoliosis to the right.  It was noted that the Appellant had a low back injury, possibly old.  The report of separation indicates that the reason for discharge was a physical disability that existed prior to enlistment.   

There is evidence of a current back disability.  There is evidence of moderate to severe degenerative disc disease of the lumbar spine.  See the April 2011 statement by Dr. T.W. 

The Board finds that additional development is necessary before the claim can be decided on the merits.  Of record is a September 2007 statement from Dr. G., the chiropractor who treated the appellant for 20 years.  However, the Board finds that treatment records are pertinent to the claim.  Also, the Board finds that the RO should contact the Mary Alley Hospital and request copies of any records refer able to the Veteran's treatment in 1965.  

The RO should contact the Appellant by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the treatment records from Dr. G. dated from 1985 and from the Mary Alley Hospital dated in 1965 showing treatment of a low back disability.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).

The Board finds that an examination is needed to determine whether the Appellant's current low back disability is due to an injury that was sustained in ACDUTRA.  As noted, the Appellant reported having an injury in service and pain in his back since the injury.  

In the April 2011 statement, Dr. W. stated that the Appellant's injuries sustained in the past were a source of his continuing physical impairments.  See also Dr. G.'s statement dated in September 2007.  

The Appellant is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination, since there is competent evidence of a current disability, a report of an injury in service, a report of symptoms since service, and an association between the current disability and a past injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Appellant in order to request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain copies of treatment records from Dr. G. dated since 1985 and from the Mary Alley Hospital dated in 1965 referable to treatment of a low back disorder.  

If the Appellant adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file. 

The letter should invite the Appellant to submit any pertinent medical evidence or treatment records to support of his claim.



2.  The RO should schedule the Appellant for a VA examination to determine nature and likely etiology of the claimed low back condition.  The entire claims file must be made available to the examiner for review in connection with the examination.  

The VA examiner should report all current diagnoses pertinent to the low back and provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current low back disability including degenerative disc disease is due to an injury during training in 1965 as asserted by the Appellant.  

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  After completing all indicated development, the RO readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Appellant and his representative and they should be afforded reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



